


Exhibit 10.33

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

SETTLEMENT AGREEMENT

 

Between

 

Valeant Pharmaceuticals International, Inc., Dow Pharmaceutical Sciences, Inc.
and Anacor Pharmaceuticals, Inc.

 

This Settlement Agreement (“Agreement”) is entered into effective the 27th day
of October, 2013 (the “Effective Date”) by and between Valeant Pharmaceuticals
International, Inc. (“Valeant”), Dow Pharmaceutical Sciences, Inc. (“Dow”) and
Anacor Pharmaceuticals, Inc. (“Anacor”).  Valeant, Dow and Anacor are sometimes
referred to individually as “Party” or collectively as the “Parties.”

 

Recitals

 

A.                                    The parties are currently conducting two
pending Arbitrations (i) JAMS Arbitration No. [ * ] between Valeant, Dow and
Anacor and pending in San Francisco [ * ] (the “Dow Arbitration”); and (ii) JAMS
Arbitration No. [ * ] in San Jose and pending between Anacor and Medicis
Pharmaceutical Corporation, a wholly owned subsidiary of Valeant (the “Medicis
Arbitration”);

 

B.                                    Valeant and Anacor are currently
litigating a suit by Valeant in Delaware Chancery Court (Medicis Pharmaceutical
Corporation vs. Anacor Pharmaceuticals, Inc., Civil Action No. 8095-VCP filed
December 11, 2012) (the “Medicis Lawsuit”);

 

C.                                    Anacor, Dow and Valeant have other
existing and potential disputes regarding [ * ]; and

 

D.                                    The parties desire to resolve all of their
present disputes, known or unknown, in an amicable fashion and limit the
potential for future disputes.

 

NOW, THEREFORE, in consideration of the mutual promises, representations, terms
and conditions hereinafter set forth, the Parties agree as follows:

 

1.                                      Payment

 

1.1                               Valeant will pay Anacor the sum of one-hundred
forty two million five-hundred thousand dollars ($142,500,000.00).

 

1.2                               The payment specified in paragraph 1.1 above
will be made by wire transfer to Anacor by no later than 11:59 pm on November 8,
2013 to the following account:

 

--------------------------------------------------------------------------------


 

[ * ]

 

1.3.                            Anacor acknowledges that the compensation of
paragraph 1.1 above is payment-in-full of all claims, known or unknown that
Anacor has against Valeant as of the Effective Date (including without
limitation any claim for fees or other costs and expenses associated with the
Dow Arbitration, the Medicis Arbitration and the Medicis Litigation).  The
Parties acknowledge that the receipt of the compensation by Anacor is a
condition to the effectiveness of this Agreement.

 

2.                                      Withdrawal of Claims

 

2.1                               On October 28, 2013, not later than 10 am PDT,
in response to[ * ] statement in [ * ] Interim Final Award in the Dow
Arbitration that [ * ] requesting that [ * ] modify [ * ] order by agreeing not
to allow it to become final and to vacate it upon notice from the Parties of
payment having been made by Valeant pursuant to the binding settlement executed
on this date, and requesting that [ * ] schedule a telephone hearing that day or
as soon as practicable thereafter to discuss such joint request.

 

2.2                               Within [ * ] business days of receipt of the
payment specified in paragraph 1.1 above, (1) the Parties will provide the
notice of payment to [ * ] as provided in Section 2.1, and (2) Anacor will
withdraw, dismiss and conclude the Dow Arbitration and the Medicis Arbitration,
each with prejudice under JAMS Rule 13.

 

2.3                               Within [ * ] business days of making the
payment specified in paragraph 1.1 above, Valeant will withdraw, dismiss and
conclude the Medicis Lawsuit with prejudice.

 

3.                                      Agreement Not to Pursue Certain
Litigations, Arbitrations and Administrative Proceedings

 

3.1                               Anacor will not file any lawsuit, or pursue
any arbitration or other dispute resolution process, alleging [ * ]. Without
limiting the foregoing, Anacor will not allege [ * ].

 

3.2                               Anacor will not file a lawsuit in any Federal
or State Court, or pursue proceedings in any other forum, including the United
States Patent and Trademark Office, or assist any third party in an action, in
each case that would [ * ].  Alternatively, at Valeant’s request, Anacor will
agree to [ * ], and take other reasonable steps as determined necessary by
Valeant (at Valeant’s expense) to appropriately [ * ].  If Anacor grants a
license pursuant to this section 3.2, Anacor shall [ * ].

 

3.3                               Anacor will not file a lawsuit in any Federal
or State Court, or pursue proceedings in any other forum, including the United
States Patent and Trademark Office, or assist any third party in an action, in
each case that would seek to make Anacor [ * ] Valeant’s [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

4.                                      License

 

4.1                               Anacor hereby grants Valeant a paid up,
irrevocable, non-exclusive, worldwide license to (a) [ * ] and [ * ], including
all continuations, continuations-in-part, reexaminations, reissues, and
divisionals of such patents and applications, and (b) [ * ], in each case that
contain or may in the future contain claims covering [ * ], and including all
foreign counterparts and all extensions thereof and supplemental protection
certificates thereon.  These applications include, but are not limited to, [ *
].  The license will extend for the life of all licensed patents.

 

4.2                               The license of paragraph 4.1 is limited solely
to the right to research, develop, make, have made, use, sell, have sold,
distribute, have distributed, offer for sale, import, or have imported
Efinaconazole.  For the purposes of this Agreement, including but not limited to
paragraphs 3 and 4, [ * ] shall mean only those products using [ * ] and which [
* ], and shall include any [ * ].

 

4.3                               The license of paragraph 4.1 is not assignable
or sub-licensable, except upon (i) the express, written agreement of Anacor (not
to be unreasonably withheld, delayed or conditioned, including without
limitation any condition requiring a payment); (2) on a country-by-country or
worldwide basis, the sale or other transfer of one or more of the rights to [ *
], or (3) to an Affiliate of Valeant, where “Affiliate” means, with respect to
either Valeant or Anacor, any other entity, directly or indirectly controlling,
controlled by or under common control with a Party and, for purposes of this
Section 4.3 only, “control” means (i) direct or indirect beneficial ownership of
fifty percent (50%) or more (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
the voting stock or shares entitled to vote on or direct the affairs of such
entity, or (ii) the possession, directly or indirectly, of the right or power to
direct or cause the direction of the policies or management of such entity,
whether by ownership of stock, by contract or otherwise.

 

5.                                      Termination of the Medicis Agreement

 

Valeant and Anacor agree that the agreement between Medicis Pharmaceutical
Corporation (“Medicis) and Anacor (the “Research and Development Option and
License Agreement,” dated February 9, 2011) will be terminated pursuant to
Sections 12.3 and 12.6.2, Unilateral Termination by Medicis, effective on the
Effective Date of this Agreement.  Valeant and Anacor agree the termination
will, among other things, have the effect of terminating all of Medicis’ license
rights to Anacor compounds and intellectual property under the Research and
Development Option and License Agreement, and will terminate the exclusivity
obligations of Anacor and Medicis under such agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

6.                                      Mutual Release

 

The Parties hereby mutually release all claims, existing or potential, that they
have or may have as of the Effective Date, whether known or unknown, including
all claims between Anacor (including any organization controlled by Anacor) and
Valeant, Dow and Medicis (including any subsidiary or organization controlled by
Valeant, Dow or Medicis) (collectively, the “Released Claims”).With respect to
the Released Claims, the Parties stipulate and agree that they shall expressly
waive, relinquish and release any and all provisions, rights and benefits
conferred by or under California Civil Code § 1542 or any law of the United
States or any state of the United States or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code § 1542, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

 

The Parties acknowledge that they may discover facts in addition to or different
from those now known or believed to be true with respect to the Released Claims,
but that it is the intention of the Parties to completely, fully, finally, and
forever extinguish any and all Released Claims, known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery of additional or different facts. 
The Parties acknowledge that the inclusion of “unknown” claims in the definition
of “Released Claims” was separately bargained for and was a material element of
the Settlement and was relied upon by each of the Parties in entering into this
Agreement.

 

7.                                      Confidentiality

 

7.1                               The Parties agree that information relating to
the Dow Arbitration, Medicis Arbitration and Medicis Lawsuit shall be kept
confidential and not disclosed to any person or entity, including but not
limited to [ * ], except to the extent the information is already known to such
individuals or has been disclosed to the public.  Nothing in this paragraph
shall prevent any Party from disclosing facts in the public domain regarding the
Dow Arbitration, the Medicis Arbitration or the Medicis Lawsuit or that are
required to be disclosed by law, including, but not limited to, the United
States Securities Laws.

 

7.2                               In addition to the obligation set forth in
Section 7.1 hereof, the Parties will comply with the confidentiality obligations
set forth in Section 12.6.5 of the Research and Development Option and License
Agreement.

 

7.3                               Except as permitted in Section 7.1, neither
Party shall make any further public statements regarding this settlement or the
Dow Arbitration, Medicis Arbitration or Medicis Lawsuit other than in accordance
with the information in the press releases attached hereto as Attachment B
(Anacor’s Press Release) and Attachment C (Valeant’s Press Release).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

8.                                      Choice of Law

 

The Parties agree that this Agreement shall be governed by the laws of the State
of California, including the California substantive and procedural law, and the
California choice of law requirements.

 

9.                                      Dispute Resolution

 

The Parties agree that no Party will file any lawsuit or seek any relief in any
forum relating to this Agreement without first taking the steps described below:

 

(i)                                     A Party believing it has a claim based
upon this Agreement will give Notice in writing to the persons specified in
paragraph 10 below.  The notice shall describe the nature of the claim or
dispute and shall request an in-person discussion of the issue.

 

(ii)                                  A Party receiving the notice specified in
9(i) above shall meet in-person with the Party giving notice within two weeks of
receiving the notice.  The meeting shall be at a mutually agreed upon location. 
If no agreement is reached, the meeting shall be in San Francisco, California.

 

(iii)                               No Party shall file any lawsuit or seek any
relief in any forum relating to this Agreement until after the expiration of the
30th day after conduct of the meeting of paragraph 9(ii) above.

 

10.                               Notice

 

Any notice required or permitted to be given by this Agreement must be in
writing and will be conclusively deemed to have been received by its recipient
on the business day it is personally delivered, or delivered by a recognized
overnight delivery service at the following address (or at such other address as
such Party specifies to the other Party in writing).  If sent by facsimile or
email, such notice will conclusively be deemed to have been received on the date
of written acknowledgement of receipt by the receiving Party.  If sent by
certified or registered mail postage prepaid and return receipt requested,
provided there is no interruption in the postal services, such notice will
conclusively be deemed to have been received on the fifth business day after
mailing, addressed to such Party as such address:

 

If to Anacor:

Anacor Pharmaceuticals, Inc.

 

Attention: [ * ]

 

1020 East Meadow Circle

 

Palo Alto, CA 94303

 

Tel: [ * ]

 

Fax: [ * ]

 

Email: [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

If to Valeant or Dow:

Valeant Pharmaceuticals International, Inc.

 

Attention: [ * ]

 

700 US Highway 202/206

 

Bridgewater, NJ 08807-1704

 

Fax: [ * ]

 

Email: [ * ]

 

11.                               Entire Agreement

 

This Agreement and any accompanying schedules, attachments or exhibits
constitute the full, complete, final and integrated agreement between the
Parties with respect to the subject matter hereof, and no representations,
warranties, or inducements have been made to any Party concerning this Agreement
other than the representations, warranties, and covenants contained and
memorialized in this Agreement and any accompanying schedules, attachments or
exhibits, which replace any prior oral or written agreements, proposals or
communications. This Agreement may be amended only by mutual written consent. 
No waiver of any of the provisions hereof shall be binding unless in writing and
signed by the Party against whom it is sought to be enforced, and the waiver by
either Party of a provision or of a particular breach by the other of any
obligation, or the failure of either Party at any particular time to exercise
any of its rights herein provided, shall not be deemed to constitute a waiver of
any other provision or subsequent breach or to prejudice the exercise in future
of any right.  Each Party shall bear its own costs and attorneys’ fees incurred
in the Dow Arbitration, Medicis Arbitration, and Medicis Lawsuit or in
connection with this Agreement.

 

12.                               Severability

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

13.                               Assignment

 

The rights and liabilities of the Parties will bind and inure to the benefit of
their respective successors, executors, administrators, and permitted assigns.
Except as set forth in Section 4.3, neither Party may assign or delegate or
otherwise transfer (including by merger, acquisition, sale or purchase of stock
or assets, operation of law or otherwise) its rights or obligations under this
Agreement in whole or in part, without the prior written consent of the other
Party, except that a Party may, without such consent, assign this Agreement and
the rights, obligations and interests of such Party hereunder, in whole or in
part, (a) to any Affiliate, (b) to any purchaser of all or substantially all of
its assets, or to any successor corporation resulting from any merger or
consolidation of such Party with or into such corporation, or (c) as a pledge or
grant of a security interest in its rights hereunder to any lender or group of
lenders, or an agent

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------

 

for such lender or group of lenders under such Party’s credit facilities or
other financing arrangements.

 

14.          Neutral Construction

 

This Agreement shall be interpreted neutrally and no construction against the
drafter shall be permitted.

 

15.          Advice of Counsel

 

The Parties represent and agree that the terms of the Agreement were negotiated
at arm’s length and in good faith by the Parties, and reflect a settlement that
was reached voluntarily based upon adequate information and sufficient discovery
and after consultation with experienced legal counsel.

 

16.          Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  A facsimile or electronic transmission (including .pdf) of the
signed Agreement will be legal and binding on both Parties.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

Anacor Pharmaceuticals, Inc.

 

 

 

 

 

By

/s/ Geoffrey Parker

 

Printed Name

Geoffrey Parker

 

Title

SVP & CFO

 

Date

October 27, 2013

 

 

 

 

 

Valeant Pharmaceuticals International, Inc.

 

 

 

 

 

By

/s/ Robert R. Chai-Onn

 

Printed Name

Robert R. Chai-Onn

 

Title

Executive Vice President, General Counsel, Corporate Secretary and Corporate
Business Development

 

Date

October 27, 2013

 

 

 

 

 

Dow Pharmaceutical Sciences, Inc.

 

 

 

 

 

By

/s/ Robert R. Chai-Onn

 

Printed Name

Robert R. Chai-Onn

 

Title

Executive Vice President, General Counsel, Corporate Secretary

 

Date

October 27, 2013

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

 

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

 

525 UNIVERSITY AVENUE

FIRM/AFFILIATE

 

PALO ALTO, CALIFORNIA 94301

OFFICES

 

 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------



BOSTON

 

 

CHICAGO

 

TEL: (650) 470-4500

HOUSTON

 

FAX: (650) 470-4570

LOS ANGELES

 

www.skadden.com

NEW YORK

DIRECT DIAL

 

WASHINGTON, D.C.

(650) 470-4550

 

WILMINGTON

DIRECT FAX

 

--------------------------------------------------------------------------------



(650) 798-6586

 

BEIJING

EMAIL ADDRESS

 

BRUSSELS

Raoul.Kennedy@SKADDEN.COM

FRANKFURT

 

 

HONG KONG

 

 

LONDON

 

 

MOSCOW

 

 

MUNICH

 

 

PARIS

 

CONFIDENTIAL

SÃO PAULO

 

 

SHANGHAI

 

 

SINGAPORE

 

 

SYDNEY

 

 

TOKYO

 

 

TORONTO

 

 

VIENNA

 

[ * ]

 

 

 

By Case Anywhere And Overnight Mail



[ * ]
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111

 

 

RE:                 Anacor Pharmaceuticals, Inc. v. Valeant Pharmaceuticals
International, Inc., Ref. No. [ * ]

 

Dear [ * ]:

 

The Arbitrator’s Interim Final Award states:[ * ]

 

The parties further jointly request that the Arbitrator schedule a telephone
hearing today, or as soon as practicable, to discuss this joint request.

 

 

 

Very truly yours,

 

 

 

 

 

[ * ]

 

[ * ]  = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

[g28663km03i001.jpg]

 

ANACOR PHARMACEUTICALS ANNOUNCES SETTLEMENT AGREEMENT WITH VALEANT
PHARMACEUTICALS

 

Valeant to Pay Anacor $142.5 Million to Settle Disputes Related to Dow
Pharmaceutical Sciences and Medicis Pharmaceutical Corporation

 

Palo Alto, CA — October 28, 2013 — Anacor Pharmaceuticals (NASDAQ:ANAC) today
announced that it has entered into a settlement agreement with Valeant
Pharmaceuticals International, Inc. (Valeant) related to all outstanding
litigation, including its arbitration with Valeant, successor in interest to Dow
Pharmaceutical Sciences, Inc. (DPS) and its ongoing dispute with Medicis
Pharmaceutical Corporation (Medicis).

 

On October 17, 2013, Anacor announced that the arbitrator appointed to resolve
its dispute with Valeant related to DPS issued an Interim Final Award in favor
of Anacor, awarding Anacor $100 million in damages as well as all costs of the
arbitration and reasonable attorney’s fees.  On October 27, 2013, Anacor and
Valeant agreed that Valeant would pay Anacor $142.5 million to settle all
existing and future claims as well as the damages awarded in that arbitration as
well as resolve its dispute with Medicis and all other disputes between Anacor,
Valeant and DPS related to Anacor’s intellectual property, confidential
information and contractual rights.  Valeant has agreed to make payment to
Anacor no later than November 8, 2013.

 

Background on the Arbitration with DPS

 

On October 24, 2012, Anacor provided notice to Valeant seeking to commence
arbitration with JAMS of a breach of contract dispute under a master services
agreement dated March 26, 2004 between Anacor and DPS.  This agreement related
to certain development services provided by DPS in connection with Anacor’s
efforts to develop its topical antifungal product candidate for the treatment of
onychomycosis.  Anacor’s assertions included breach of contract, breach of
implied covenant of good faith and fair dealing, misappropriation of trade
secrets and unfair competition.

 

Background on Dispute with Medicis

 

On November 28, 2012, Anacor filed an arbitration demand with JAMS alleging
breach of contract by Medicis under the February 9, 2011 research and
development agreement between Medicis and Anacor seeking damages in the form of
payment for the achievement of certain preclinical milestones under that
agreement.  On December 11, 2012, Medicis filed a complaint for breach of the
Medicis Agreement and a motion for preliminary injunction in the Delaware Court
of Chancery seeking to enjoin Anacor from prosecuting its claims through
arbitration.  On January 16, 2013, Anacor filed a motion requesting that the
Delaware Court of Chancery dismiss the Medicis suit and send the dispute back to
arbitration.  On August 13, 2013, the Delaware Court of Chancery dismissed
Anacor’s motion and ruled that it had jurisdiction over the dispute.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

About Anacor Pharmaceuticals

 

Anacor is a biopharmaceutical company focused on discovering, developing and
commercializing novel small-molecule therapeutics derived from its boron
chemistry platform.  Anacor has discovered eight compounds that are currently in
development.  Its two lead product candidates are topically administered
dermatologic compounds — tavaborole, an antifungal for the treatment of
onychomycosis, and AN2728, an anti-inflammatory PDE-4 inhibitor for the
treatment of atopic dermatitis and psoriasis.  In addition to its two lead
programs, Anacor has discovered three other wholly-owned clinical product
candidates — AN2718 and AN2898, which are backup compounds to tavaborole and
AN2728, respectively, and AN3365, an antibiotic for the treatment of infections
caused by Gram-negative bacteria.  Anacor has also discovered three other
compounds that have been out-licensed for further development — one is licensed
to Eli Lilly and Company for the treatment of an animal health indication, the
second compound, AN5568, also referred to as SCYX-7158, is licensed to Drugs for
Neglected Diseases initiative, or DNDi, for human African trypanosomiasis (HAT,
or sleeping sickness), and the third compound is licensed to GlaxoSmithKline for
development in tuberculosis.  Anacor also has a pipeline of other internally
discovered topical and systemic boron-based compounds in development.  For more
information, visit http://www.anacor.com.

 

Forward-Looking Statements

[TO BE UPDATED]

 

Contact:
DeDe Sheel

Director, Investor Relations and Corporate Communications

650.543.7575

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

GRAPHIC [g28663km03i002.jpg]

 

International Headquarters

2150 St. Elzéar Blvd. West

Laval, Quebec H7L 4A8
Phone: 514.744.6792
Fax: 514.744.6272

 

Contact Information:

Laurie W. Little

949-461-6002

laurie.little@valeant.com

 

VALEANT PHARMACEUTICALS ANNOUNCES SETTLEMENT

AGREEMENT WITH ANACOR

 

Laval, Quebec — October 28, 2013 — Valeant Pharmaceuticals International, Inc.
(NYSE: VRX and TSX: VRX) announced today that it has entered into a settlement
agreement with Anacor Pharmaceuticals to resolve all outstanding disputes
between them, including the previously disclosed disputes involving Anacor and
Valeant’s subsidiaries, Dow Pharmaceutical Sciences, Inc. (Dow) and Medicis
Pharmaceutical Corporation.

 

Anacor and Valeant agreed that Valeant would pay Anacor $142.5 million to settle
all existing and future claims related to Anacor’s intellectual property,
confidential information and contractual rights, and the payment includes the
previously announced interim final award of damages and legal fees related to
Anacor’s contractual dispute with Dow. Valeant has agreed to make payment to
Anacor no later than November 8, 2013.

 

About Valeant Pharmaceuticals International, Inc.

 

Valeant Pharmaceuticals International, Inc. (NYSE and TSX: VRX) is a
multinational specialty pharmaceutical company that develops, manufactures and
markets a broad range of pharmaceutical products primarily in the areas of
dermatology, eye health, neurology, and branded generics.  More information
about Valeant Pharmaceuticals International, Inc. can be found at
www.valeant.com.

 

Forward-looking Statements

 

This press release may contain forward-looking statements, including, but not
limited to, statements regarding the settlement with Anacor. Forward-looking
statements may generally be identified by the use of the words “anticipates,”
“expects,” “intends,” “plans,” “should,” “could,” “would,” “may,” “will,”
“believes,” “estimates,” “potential,” “target,” or “continue” and variations or
similar expressions.  These statements are based upon the current expectations
and beliefs of management and are subject to certain risks and uncertainties
that could cause actual results to differ materially from those described in the
forward-looking statements.  These risks and uncertainties include, but are not
limited to, the uncertainty associated with the settlement and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

the risks and uncertainties discussed in the Company’s most recent annual or
quarterly report and detailed from time to time in Valeant’s other filings with
the Securities and Exchange Commission and the Canadian Securities
Administrators, which factors are incorporated herein by reference.  Readers are
cautioned not to place undue reliance on any of these forward-looking
statements.  These forward-looking statements speak only as of the date hereof. 
Valeant undertakes no obligation to update any of these forward-looking
statements to reflect events or circumstances after the date of this press
release or to reflect actual outcomes.

 

###

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------
